 Exhibit 10.1

 

 

 



STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT, dated as of June__, 2019 (this “Agreement”), is
entered into by and between Michael J. West ("Seller"”) and WesBev LLC, Inc., a
Nevada limited liability company (“Purchaser”). Purchaser and Seller are each
sometimes referred to herein as a “Party” and collectively, as the “Parties.”

 

BACKGROUND

 

A.Seller is the founder, a director and chief executive officer of Canfield
Medical Supply, Inc., a Colorado corporation engaged in the business of home
health services, primarily the selling of durable medical equipment and medical
supplies to the public, nursing homes, hospitals and other end users.



B.Seller is the owner of 8,344,000 million shares of common stock of Canfield
Medical Supply, Inc. (the “Company”), representing not less than 72.7% of the
issued and outstanding capital stock of the Company as of the date hereof
calculated on an actual basis and a fully-diluted basis (the “Seller’s Shares”).

 

C.Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller eight million (8,000,000) of the Seller’s Shares (the “Purchased Shares”)
upon the terms hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Parties agree as follows:

 

1.       Purchase and Sale.

 

Seller shall sell, transfer, convey and deliver unto Purchaser the Purchased
Shares, and Purchaser shall acquire and purchase the Purchased Shares from
Seller.

 

2.       Purchase Price.

 

(a)       General. The purchase price (the “Purchase Price”) for the Purchased
Shares, in the aggregate, is Two Hundred Seventy Five Thousand ($275,000),
payable as specified in this Section 2.

 

(b)       Payment at Closing. At the Closing (as defined in Section 3(a)),
Purchaser shall pay the Purchase Price to the Seller against delivery of a stock
certificate or certificates evidencing the Purchased Shares issued in the name
of Purchaser.

 



1 

--------------------------------------------------------------------------------

 

 

 

 

3.       The Closing.

 

(a)       General.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place as follows:

 

i.       Seller shall deliver a share certificate or certificates evidencing the
Purchased Shares to the managing member of the Purchaser or such other person,
who may be designated as agent (the “Purchaser Agent”) for such purpose by
Purchaser, for benefit of the Purchaser at Closing. The certificate or
certificates evidencing the Purchased Shares when delivered to the Purchaser
Agent shall be issued in the name of the Purchaser. The parties contemplate that
counsel for the Purchaser shall be designated as the Purchaser Agent.

 

ii.        In addition, Seller shall deliver to Purchaser, copies of Seller’s
closing deliverables identified below in Section 3(b)(i) (together with the
Certificates, the “Sellers’ Closing Deliverables”) no later than five business
days before Closing. 

 

iii.       If Purchaser approves of Seller’s Closing Deliverables, Purchaser
shall so notify Seller.  Upon the receipt of such notification, Purchaser and
Seller shall exchange executed copies of this Agreement via email, with
originals to follow via courier. 

 

(b)       Deliveries at the Closing.

 

(i)       At the Closing, Seller shall deliver to Purchaser, or any other person
described below:

 

(A)       Certificate or certificates evidencing the Purchased Shares (the
“Certificate”) issued in the name of Purchaser, to be delivered as specified in
Section 3(a)(i);

 

(B)       the Company’s full and complete articles of incorporation and bylaws,
certified by the Secretary of the Company;

 

(C)       the Company’s entire complete minute book and corporate seal and all
other original corporate documents and agreements, certified by the Secretary of
the Company;

 

(D)       a Certificate of Existence with Status In Good Standing in respect of
the Company, issued by the State of Colorado, dated not earlier than seven days
prior to the Closing;

 

(E)       a full and complete list of the Company’s stockholders of record,
certified by the Transfer Agent as of a date not earlier than seven days prior
to the Closing (the “Stockholder List”); and

 

(F)       any other documents, books, records (including tax records and bank
statements), agreements, and financial data of any sort relating to the Company.

 

 



2 

--------------------------------------------------------------------------------

 

 

 

(ii)       Purchaser shall deliver the Purchase Price in escrow to the Purchaser
Agent who shall release the Purchase Price funds to the order of the Seller
against full and correct receipt of the foregoing deliveries by the Seller.

 

4.       General Representations and Warranties of Seller.

 

Seller represents and warrants to Purchaser that the statements contained in
this Section 4 are correct and complete as of the Closing.

 

(a)       Seller has full power and authority to execute, deliver and perform
such Seller’s obligations under this Agreement and to sell, assign, transfer and
deliver to Purchaser the Seller’s Shares as contemplated hereby. No permit,
consent, approval or authorization of, or declaration, filing or registration
with any governmental or regulatory authority or consent of any third party is
required in connection with the execution and delivery by Seller of this
Agreement and the consummation of the transactions contemplated hereby.

 

(b)       Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby or compliance with the
terms and conditions hereof by Seller will violate or result in a breach of any
term or provision of any agreement to which Seller are bound or are a party, or
be in conflict with or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or cause the
acceleration of the maturity of any obligation of Sellers under any existing
agreement or violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Seller or any properties or assets of Seller.

 

(c)       This Agreement has been duly and validly executed by Seller, and
constitutes the valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditors' rights generally or by
general limitations on the availability of equitable remedies.

 

(d)       The Seller’s Shares are owned beneficially and of record by Seller and
are validly issued and outstanding, fully paid for and non-assessable with no
personal liability attaching to the ownership thereof. Seller owns the Seller’s
Shares free and clear of all liens, charges, security interests, encumbrances,
claims of others, options, warrants, purchase rights, contracts, commitments,
equities or other claims or demands of any kind (collectively, “Liens”), and
upon delivery of the Purchased Shares to Purchaser, Purchaser will acquire good,
valid and marketable title thereto free and clear of all Liens. Seller is not a
party to any option, warrant, purchase right, or other contract or commitment
that could require Seller to sell, transfer, or otherwise dispose of any capital
stock of the Company or voting rights with respect to such stock. Seller is not
a party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of the Company.

 

(e)       The dates of acquisition of the Seller’s Shares by Seller as specified
on Schedule A are true and correct. Such date or dates of acquisition are the
respective dates on which the Seller’s Shares were fully paid for by Seller.

 

 



3 

--------------------------------------------------------------------------------

 

 

 

5.       Special Representations and Warranties of Seller.

 

Seller, in his capacity as a director, chief executive officer and principal
shareholder of the Company and due to his unique knowledge of the operations of
the Company , represents and warrants to Purchaser that the statements contained
in this Section 5 are correct and complete as of the Closing.

 

(a)       The Company is a corporation duly incorporated, existing and in good
standing under the laws of the Colorado. The Company is duly authorized to
conduct business and is in good standing under the laws of each jurisdiction
where such authorization is required. The Company has full corporate power and
authority and all licenses, permits, and authorizations necessary to carry on
its business. The Company has no subsidiaries and does not control any other
subsidiaries, directly or indirectly, or have any direct or indirect equity
ownership or participation in any other entity. Since its formation the Company
has continually pursued and operated its business, it was not formed to be a
"shell" corporation.

 

(b)       Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby or compliance with the
terms and conditions hereof will (i) violate or result in a breach of any term
or provision of any agreement to which the Company is bound or is a party, or
the Company’s articles of incorporation or bylaws, (ii) be in conflict with or
constitute a default under, or cause the acceleration of the maturity of any
obligation of the Company under any existing agreement or instrument or violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
the Company or any of its properties or assets, or (iii) be subject to any state
takeover defense statutes.

 

(c)       The Company’s authorized capital stock consists of exactly five
million (5,000,000) shares of preferred stock, no par value, of which no shares
are issued and outstanding; and one hundred million (100,000,000) shares of
common stock, no par value per share (“Common Stock”), of which (i) exactly
eleven million four hundred seventy seven thousand two hundred million
(11,477,200) shares are issued and outstanding. No other class or series of
stock or other equity securities is authorized or outstanding. The Company has
not reserved any shares of stock for issuance upon the exercise of options,
warrants or any other securities that are exercisable or exchangeable for, or
convertible into, the Company’s capital stock. All of the issued and outstanding
shares of Common Stock are validly issued, fully paid and non-assessable and
have been issued in compliance with applicable laws, including applicable
securities laws. There are no outstanding options, warrants or other rights of
any kind to acquire any additional shares of capital stock of the Company or
securities exercisable or exchangeable for, or convertible into, capital stock
of the Company, nor is the Company committed to issue any such option, warrant,
right or security. There are no agreements relating to the voting, purchase or
sale of capital stock (i) between or among the Company and any of its
stockholders, (ii) between or among Seller and any third party, or (iii) to the
best knowledge of Seller, between or among any of the Company’s stockholders
other than Seller. The Company is not a party to any agreement granting any
stockholder of the Company the right to require the Company to register any
securities under the Securities Act of 1933, as amended (the “Securities Act”),
or any other securities laws. The Stockholder List accurately reflects the
ownership of record of all of the issued and outstanding shares of the Common
Stock. The Company issued and sold 250,800 shares of its common stock pursuant
to a registration statement on Form S-1 (No. 333-182639) declared effective by
the United States Securities and Exchange Commission on February 12, 2013. The
information and other disclosures set forth in the Registration Statement were
and are true and correct and do not omit any material disclosures needed to be
made therein pursuant to applicable federal and state rules and standards.

 

 



4 

--------------------------------------------------------------------------------

 

 

 

(d)       There is no legal, administrative, investigatory, regulatory or
similar action, suit, claim or proceeding which is pending or, to Seller’s
knowledge, threatened against the Company.

 

(e)       The Company has properly and timely filed all required federal, state,
local and foreign tax returns and has paid all taxes, assessments and penalties
due and payable. All such tax returns were complete and correct in all respects
as filed, and no claims have been assessed with respect to such returns. There
are no present, pending, or threatened audit, investigations, assessments or
disputes as to taxes of any nature payable by the Company, nor any tax liens
(existing or inchoate) on any of the assets of the Company, except for current
year taxes not presently due and payable. No federal, foreign, state or local
tax audit is currently in progress.

 

The Company has not waived the expiration of the statute of limitations with
respect to any taxes. There are no outstanding requests by the Company for any
extension of time within which to file any tax return or to pay taxes shown to
be due on any tax return.

 

(f)       The Company has complied in all material respects with all applicable
laws (including rules, regulations, codes, plans, injunctions, judgments,
orders, decrees, rulings, and charges thereunder) of all governmental
authorities, and no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced against the
Company alleging any failure so to comply. Neither the Company, nor any officer,
director, employee, consultant or agent of the Company has made, directly or
indirectly, any payment or promise to pay, or gift or promise to give or
authorized such a promise or gift, of any money or anything of value, directly
or indirectly, to any governmental official, customer or supplier for the
purpose of influencing any official act or decision of such official, customer
or supplier or inducing him, her or it to use his, her or its influence to
affect any act or decision of a governmental authority or customer, under
circumstances which could subject the Company or any officers, directors,
employees or consultants of the Company to administrative or criminal penalties
or sanctions.

 

(g)       No representation or warranty by Seller in this Agreement, or in any
certificate, schedule or exhibit delivered or to be delivered pursuant to this
Agreement, contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary to make the statements
made herein or therein, in light of the circumstances under which they were
made, not misleading.

 

(h)       The Company and Seller have procured all governmental and third party
consents and clearances required in order to effect the Closing.

 

 



5 

--------------------------------------------------------------------------------

 

 

 

(i)       No claim, action, suit or proceeding of any kind is pending or
threatened before any court or quasi-judicial or administrative agency of any
federal, state, local or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling, or charge would (i)
prevent or delay consummation of any of the transactions contemplated by this
Agreement, (ii) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation, (iii) affect adversely the right of
Purchaser to own the Seller’s Shares and to control the Company, or (iv) affect
adversely the right of the Company to own its assets and to operate its
businesses (and no such injunction, judgment, order, decree, ruling or charge
shall be in effect).

 

(j)       The only bank account maintained by the Company is with Chase Bank,
and Michael West is the sole and exclusive signatory on that bank account.

 

(k)       With the exception of the Form 10-Q for the period ended March 31,
2019, which was filed one day following the end of the extension period, the
Company has timely filed with or furnished to, as applicable, the SEC all
registration statements, prospectuses, reports, schedules, forms, statements and
other documents (including exhibits and all other information incorporated by
reference) required to be filed or furnished by it with the SEC since its
inception (the “Company SEC Documents”). The Company has made available to
Purchaser all such Company SEC Documents that it has so filed or furnished prior
to the date hereof. As of their respective filing dates (or, if amended or
superseded by a subsequent filing, as of the date of the last such amendment or
superseding filing prior to the date hereof), each of the Company SEC Documents
complied as to form in all material respects with the applicable requirements of
the Securities Act, and the Exchange Act, and the rules and regulations of the
SEC thereunder applicable to such Company SEC Documents. None of the Company SEC
Documents, including any financial statements, schedules or exhibits included or
incorporated by reference therein at the time they were filed (or, if amended or
superseded by a subsequent filing, as of the date of the last such amendment or
superseding filing prior to the date hereof), contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(l)       Each of the financial statements (including, in each case, any related
notes thereto) contained in the Company SEC Documents: (i) complied as to form
in all material respects with the published rules and regulations of the SEC
with respect thereto as of their respective dates; (ii) was prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto and, in the case of unaudited interim financial
statements, as may be permitted by the SEC for Quarterly Reports on Form 10-Q);
and (iii) fairly presented in all material respects the financial position of
Company at the respective dates thereof and the results of Company’s operations
and cash flows for the periods indicated therein, subject, in the case of
unaudited interim financial statements, to normal and year-end audit adjustments
as permitted by GAAP and the applicable rules and regulations of the SEC.

 

 



6 

--------------------------------------------------------------------------------

 

 

 

(m)       The Company has established and maintains a system of “internal
controls over financial reporting” (as defined in Rules 13a-15(f) and 15d-15(f)
of the Exchange Act) that is sufficient to provide reasonable assurance (i)
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, (ii) that
receipts and expenditures of Company are being made only in accordance with
authorizations of management and the Company's Board, and (iii) regarding
prevention or timely detection of the unauthorized acquisition, use or
disposition of Company’s assets that could have a material effect on Company’s
financial statements.

 

(n)       The Company’s “disclosure controls and procedures” (as defined in
Rules 13a-15(e) and 15d-15(e) of the Exchange Act) are designed to ensure that
all information (both financial and non-financial) required to be disclosed by
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, and that all such information is accumulated
and communicated to Company’s management as appropriate to allow timely
decisions regarding required disclosure and to make the certifications of the
chief executive officer and chief financial officer of Company required under
the Exchange Act with respect to such reports. Company has disclosed, based on
its most recent evaluation of such disclosure controls and procedures prior to
the date of this Agreement and to Company’s auditors and the audit committee, if
any, of the Company's Board (i) any significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting that could adversely affect in any material respect Purchaser’s
ability to record, process, summarize and report financial information, and (ii)
any fraud, whether or not material, that involves management or other employees
who have a significant role in Company’s internal controls over financial
reporting. For purposes of this Agreement, the terms “significant deficiency”
and “material weakness” shall have the meaning assigned to them in Public
Company Accounting Oversight Board Auditing Standard 2, as in effect on the date
of this Agreement.

 

(o)       The audited balance sheet of the Company dated as of December 31, 2018
and the unaudited balance sheet of the Company dated as of March 31, 2019 as
contained in the Company's SEC Documents filed prior to the date hereof are
hereinafter referred to as the “Company Balance Sheets.” The Company has no
Liabilities other than Liabilities that (i) are reflected or recorded on the
Company Balance Sheets (including in the notes thereto) with the exception of a
$10,000 personal loan made to the Company by Michael West (the “West Loan”),
(ii) were incurred since the date of the Company Balance Sheets in the ordinary
course of business, or (iii) would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The West Loan shall
be due and payable interest free out of the current assets of the Company or
revenue generated by the current operations of the Company’s business.

 

 



7 

--------------------------------------------------------------------------------

 

 

 

(p)       The Company is not a party to, or has any commitment to become a party
to, any joint venture, off balance sheet partnership or any similar Contract
(including any Contract or arrangement relating to any transaction or
relationship between or among Company, on the one hand, and any unconsolidated
affiliate, including any structured finance, special purpose or limited purpose
entity or person, on the other hand, or any “off balance sheet arrangements” (as
defined in Item 303(a) of Regulation S-K under the Exchange Act)), where the
result, purpose or intended effect of such Contract is to avoid disclosure of
any material transaction involving, or material liabilities of the Company,
published financial statements or other Company SEC Documents.

 

(q)       Each of the principal executive officers and the principal financial
officer of the Company(or each former principal executive officer and each
former principal financial officer of the Company as applicable) has made all
certifications required by Rule 13a-14 or 15d-14 under the Exchange Act and
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 (including the rules and
regulations promulgated thereunder, the “Sarbanes-Oxley Act”) with respect to
the Company SEC Documents, and the statements contained in such certifications
are true and accurate in all material respects. For purposes of this Agreement,
“principal executive officer” and “principal financial officer” shall have the
meanings given to such terms in the Sarbanes-Oxley Act. Company has no
outstanding (nor has arranged or modified since the enactment of the
Sarbanes-Oxley Act) any “extensions of credit” (within the meaning of Section
402 of the Sarbanes-Oxley Act) to directors or executive officers (as defined in
Rule 3b-7 under the Exchange Act) of Company. Company is otherwise in compliance
with all applicable provisions of the Sarbanes-Oxley Act and the applicable
listing and corporate governance rules of OTC Bulletin Board, except for any
non-compliance that would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

(r)       Since the date of the Company Balance Sheets, the business of Company
has been conducted in the ordinary course of business and there has not been or
occurred:

 

i.any Material Adverse Effect or any event, condition, change or effect that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; or

 

ii.any event, condition, action or effect that, if taken during the period from
the date of this Agreement through the Closing, would constitute a breach of any
section of this Agreement.

 

(s)       Since December 31, 2018, there has not been any event or condition of
any character which has adversely affected, or may be expected to adversely
affect, the Company’s business or prospects, including any adverse change in the
condition, assets, liabilities (existing or contingent) or business of the
Company from that shown in the financial statements of the Company for the
fiscal quarter ended December 31, 2018, except for the changes contemplated by
this Agreement.

 

 



8 

--------------------------------------------------------------------------------

 

 

 

6.       Representations and Warranties of Purchaser.

 

Purchaser represents and warrants to Seller that the statements contained in
this Section 6 are correct and complete as of the Closing.

 

(t)       Purchaser has full power and authority to enter into this Agreement
and to carry out the transactions contemplated hereby. This Agreement
constitutes a valid and binding obligation of Purchaser enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditors’ rights generally or by
general limitations on the availability of equitable remedies.

 

(u)       Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, nor compliance by
Purchaser with any of the provisions hereof will: violate, or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or accelerate the performance required under, any existing agreement or other
instrument or obligation to which Purchaser is a party or by which Purchaser or
any of its properties or assets may be bound or affected, except for such
violations, conflicts, breaches or defaults as do not have, in the aggregate,
any material adverse effect; or violate any material order, writ, injunction,
decree, statute, rule or regulation applicable to Purchaser or any of its
properties or assets, except for such violations which do not have, in the
aggregate, any material adverse effect.

 

7.       No Brokers or Finders.

 

No Party shall be responsible for the payment of any finders’ or brokers’ fees
or similar fees as a result of the transactions contemplated herein. Purchaser
represents and warrants that it has not incurred any obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees, agents’ commissions,
financial advisory fees or similar payment in connection with this Agreement.

 

6.       Post-Closing Covenants.

(a)       General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless and to
the extent that the requesting Party is entitled to indemnification therefor
under Section 9).

 

Without limiting the generality of the foregoing, Seller shall, at Purchaser’s
expense, procure or assist in procuring in a timely manner any and all legal
opinion letters required by the Transfer Agent for the issuance of one or more
new stock certificates evidencing the Purchased Shares, registered in accordance
with Purchaser’s instructions. From and after the Closing the post-Closing board
of directors and management of the Company will be entitled to possession of all
documents, books, records (including tax records and bank statements),
agreements, and financial data of any sort relating to the Company.

 

 



9 

--------------------------------------------------------------------------------

 

 

 

(b)       Litigation Support. In the event and for so long as any Party actively
is contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing
involving the Company, the other Parties will cooperate with him or it and his
or its counsel in the contest or defense, make available their personnel, and
provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless and to the extent that the
contesting or defending Party is entitled to indemnification therefor under
Section 9).

 

(c)       Appointment of Nominees of Purchaser to the Board. Seller, in good
faith, will endeavor to appoint or cause the appointment of up to three nominees
designated by the Purchaser to the Board of Directors of the Company within five
business days following the Closing or otherwise from time to time.

 

9.       Remedies for Breaches of This Agreement.

 

(a)       Survival of Representations and Warranties. All of the representations
and warranties of the Parties shall survive the Closing (even if a Party knew or
had reason to know of any misrepresentation or breach of a representation or
warranty by another Party at the time of Closing) and continue in full force and
effect until expiration of the applicable statute of limitations.

 

(b)       Indemnification Provisions for Benefit of Purchaser

 

(i)       In the event Seller breaches (or any third party alleges facts that,
if true, would mean Seller has breached) any of Sellers’ representations,
warranties or covenants contained herein, Seller shall indemnify Purchaser and
the Company and hold them harmless from and against the entirety of any Adverse
Consequences (as defined below) Purchaser or the Company may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the breach (or
the alleged breach). For purposes of this Agreement, “Adverse Consequences”
means all actions, suits, proceedings, hearings, investigations, charges,
complaints, claims, demands, injunctions, judgments, orders, decrees, rulings,
damages, dues, penalties, fines, costs, amounts paid in settlement, liabilities,
obligations, taxes, Liens, losses, lost value, expenses, and fees, including
court costs and attorneys' fees and expenses.

 

(ii)       Seller shall indemnify Purchaser and the Company and hold them
harmless from and against the entirety of any Adverse Consequences which
Purchaser or the Company may suffer resulting from, arising out of, relating to,
in the nature of, or caused by any liability of the Company (whether or not
accrued or otherwise disclosed) (x) for any taxes of the Company with respect to
any tax year or portion thereof ending on or before the Closing (or for any tax
year beginning before and ending after the Closing to the extent allocable to
the portion of such period beginning before and ending on the Closing) and (y)
for the unpaid taxes of any person (other than the Company) under Section
1.1502-6 of the Treasury Regulations adopted under the Internal Revenue Code (or
any similar provision of state, local, or foreign law), as a transferee or
successor, by contract, or otherwise.

 

 



10 

--------------------------------------------------------------------------------

 

 

 

(iii)       Seller shall indemnify Purchaser and the Company and hold them
harmless from and against the entirety of any liabilities or claims arising out
of the ownership of the Purchased Shares or operation of the Company prior to
the Closing.

 

(iv)       Seller shall indemnify Purchaser and the Company and hold them
harmless from and against the entirety of any Adverse Consequences Purchaser or
the Company may suffer resulting from, arising out of, relating to, in the
nature of, or caused by any indebtedness or other liabilities of the Company,
whether claimed or actual, existing as of the Closing.

 

(v)        Seller, and its successors-in-interest, affiliates and assigns,
hereby, jointly and severally, fully releases, discharges and acquits the
Company and Purchaser, and their respective present and former officers,
directors, agents, shareholders, attorneys, employees, affiliated corporations
and entities, subsidiary corporations and entities, parent corporations and
entities, and each of its respective successors and assigns from all actions,
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, extents, executions,
claims, and demands of any kind or nature whatsoever, at law, admiralty or in
equity which Seller ever had, now have or hereafter can, shall or may have,
which are or may be based upon any facts, acts, conduct, representations,
omissions, contracts, claims, events, causes, matters or things of any kind or
character, whatsoever, existing or occurring at any time on or before the date
of this release. By executing this Agreement, Seller acknowledges that he has
read and understands Section 1542 of the Civil Code of the State of California
which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

By executing this Agreement, Seller hereby expressly waives and relinquishes all
rights and benefits under Section 1542, or any other similar statute in any
other state or jurisdiction, to the extent it relates to the subject matter of
the releases granted herein.

 

(c)       Indemnification Provisions for Benefit of Seller. In the event
Purchaser breaches (or any third party alleges facts that, if true, would mean
Purchaser has breached) any of Purchaser’s representations, warranties or
covenants contained herein, then Purchaser shall indemnify Seller and hold him
harmless from and against the entirety of any Adverse Consequences Sellers may
suffer arising out of, relating to, in the nature of, or caused by such breach
(or such alleged breach).

 

 



11 

--------------------------------------------------------------------------------

 

 

 

(d)       Matters Involving Third Parties.

 

(i)       If any third party shall notify any Party (such notified Party, the
“Indemnified Party”) with respect to any matter (a “Third Party Claim”) which
may give rise to a claim for indemnification against any other Party (the
“Indemnifying Party”) under this Section 9, then the Indemnified Party shall
promptly notify each Indemnifying Party thereof in writing; provided, however,
that no delay on the part of the Indemnified Party in notifying any Indemnifying
Party shall relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party thereby is prejudiced.

 

(ii)       Any Indemnifying Party will have the right to defend the Indemnified
Party against the Third Party Claim with counsel of its choice reasonably
satisfactory to the Indemnified Party so long as (A) the Indemnifying Party
notifies the Indemnified Party in writing within ten days after the Indemnified
Party has given notice of the Third Party Claim that the Indemnifying Party will
indemnify the Indemnified Party from and against the entirety of any Adverse
Consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third Party Claim, (B) the
Indemnifying Party provides the Indemnified Party with evidence reasonably
acceptable to the Indemnified Party that the Indemnifying Party will have the
financial resources to defend against the Third Party Claim and fulfill its
indemnification obligations hereunder, (C) the Third Party Claim involves only
money damages and does not seek an injunction or other equitable relief, (D)
settlement of, or an adverse judgment with respect to, the Third Party Claim is
not, in the good faith judgment of the Indemnified Party, likely to establish a
precedential custom or practice adverse to the continuing business interests of
the Indemnified Party, and (E) the Indemnifying Party conducts the defense of
the Third Party Claim actively and diligently.

 

(iii)       So long as the Indemnifying Party is conducting the defense of the
Third Party Claim in accordance with Section 9(d)(ii), (A) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim, (B) the Indemnified Party will not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of the Indemnifying Party
(not to be withheld unreasonably), and (C) the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnified
Party (not to be withheld unreasonably).

 

(iv)       In the event any of the conditions in Section 9(d)(ii) is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Party will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys' fees and
expenses), and (C) the Indemnifying Party will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 9.

 

 



12 

--------------------------------------------------------------------------------

 

 

 

10.       Legend. Each certificate evidencing the Purchased Shares to be issued
upon the closing of this transaction shall be stamped or imprinted with a legend
substantially in the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
CERTAIN STATES. THESE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE ISSUER OF THESE SHARES MAY REQUIRE AN OPINION OF COUNSEL IN FORM
AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

11.       Miscellaneous.

 

(a)       Fax or Email Execution and Delivery. Execution and delivery of this
Agreement by facsimile transmission or PDF electronic mail transmission are
legal, valid and binding execution and delivery for all purposes; provided
however that each Party shall immediately provide the other Party with an
originally executed copy via courier.

 

(b)       Confidentiality; Public Announcements. Except as and to the extent
required by law, no Party will disclose or use, and each Party will direct its
representatives not to disclose or use, any information with respect to the
transactions which are the subject of this Agreement, without the consent of the
other Parties; provided, however, that the foregoing shall not restrict the
Company from making any public disclosure it believes in good faith is required
by applicable law, any listing or trading agreement, or other applicable
securities rules or regulations.

 

(c)       Third-Party Beneficiaries. The Company is an intended third-party
beneficiary of Seller’s representations, warranties and obligations under this
Agreement. Except as stated in the preceding sentence, this Agreement shall not
confer any rights or remedies upon any person other than the Parties and their
respective successors and permitted assigns.

 

(d)       Entire Agreement. This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersedes and
cancels any prior understandings, agreements, or representations by or among the
Parties, written or oral, to the extent they related in any way to the subject
matter hereof.

 

 



13 

--------------------------------------------------------------------------------

 

 

 

(e)       Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign this Agreement or any of such Party’s
rights, interests or obligations hereunder without the prior written approval of
the other Parties; provided, however, that Purchaser may (i) assign any or all
of Purchaser’s rights and interests hereunder to one or more of Purchaser’s
Affiliates (as defined below), and (ii) designate one or more of Purchaser’s
Affiliates to perform Purchaser’s obligations hereunder, but no such assignment
shall operate to release Purchaser or a successor from any obligation hereunder,
unless and only to the extent that Sellers agrees in writing. For purposes of
this Agreement, an “Affiliate” of a specified person is a person who directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with, the specified person.

 

(f)       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.

 

(g)       Headings. The Section headings in this Agreement are for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

(h)       Notices. All notices, requests, demands, claims, and other
communications hereunder (any of the foregoing, a “Notice”) must be in writing.
Any Notice shall be deemed duly given if (and then three business days after) it
is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth below:

 

 

If to Seller:

 

Michael J. West

4120 Boardman-Canfield Road
Canfield, Ohio 44406

 

If to Purchaser:

 

WesBev LLC

4 Richland Place
Pasadena, California 9903
Attention: Justin Yorke

 

Any Party may send any Notice to the intended recipient at the address set forth
above using any other means (including personal delivery, courier, messenger,
fax, ordinary mail, or electronic mail), but no such Notice shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address to which Notices are to be delivered
to such Party by giving the other Parties notification of such change in the
manner herein set forth.

 

(i)       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of California without giving
effect to any choice or conflict of law provision that would cause the
application of the laws of any jurisdiction other than the State of California.

 

 



14 

--------------------------------------------------------------------------------

 

 

 

(j)       Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless it is in writing and signed by Purchaser and
Seller. No waiver by any Party of any default, misrepresentation, or breach of a
representation, warranty or covenant hereunder, intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach hereunder or affect in any way any rights arising by virtue of any such
prior or subsequent occurrence.

 

(k)       Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

(l)       Expenses. Each Party will bear such Party’s own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby. Seller agrees that the Company has not
borne and will not bear any of Seller’s costs and expenses (including any of
Seller’s legal fees and expenses) in connection with this Agreement or any of
the transactions contemplated hereby.

 

(m)       Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. The Parties intend
that each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant. Nothing
in any disclosure schedules attached hereto shall be deemed adequate to disclose
an exception to a representation or warranty made herein, however, unless such
schedule identifies the exception with particularity and describes the relevant
facts in detail. Without limiting the generality of the foregoing, the mere
listing (or inclusion of a copy) of a document or other item in a disclosure
schedule (if any), shall not be deemed adequate to disclose an exception to a
representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself).

 

(n)       Incorporation of Schedules and Exhibits. Schedule A and any other
schedules and exhibits identified in this Agreement are incorporated herein by
reference and made a part hereof.

 

 



15 

--------------------------------------------------------------------------------

 

 

 

(o)       Specific Performance. Each of the Parties acknowledges and agrees that
the other Parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each Party shall be entitled to
injunctive relief to prevent breaches of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof in any action
instituted in any court of the United States or any state thereof having
jurisdiction over the Parties and the matter (subject to the provisions of
Section 11(p)), without the need to prove irreparable harm or inadequacy of
money damages and without the need to post a bond, in addition to any other
remedy to which such Party may be entitled, at law or in equity.

 

(p)       Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of any state or federal court in Los Angeles County, California, in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto.



 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first above written.

 

SELLER:

 

By:                             

Michael J. West

 

 

BUYER:

 

WESBEV LLC

 

By:                                          

Justin Yorke, Manager



 

 

 

 



16 

--------------------------------------------------------------------------------

 

 